Case 1:20-cv-01630-JEB Document 30-9 Filed 07/14/20 Page 1 of 6

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER CLINIC, Inc. et.
al.
(Plaintiffs)

¥, 1:20-cv-01630-JEB

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF LPC, EdM, MA, LCADC, DR. TARA M. KING DIRECTOR OF
KING OF HEARTS LIFE ENHANCEMENT SERVICES, LLC

I, Tara M. King, declare under the penalty of perjury, pursuant to 28 USC sec. 1746 as follows:
2. My website is here: http://Awww.kingofhearts.biz/.

3. I can be seen speaking here: https://www.youtube.com/watch?v=m08a0kG-q9Y. “Dr. Tara
King, Ex-Lesbian and Executive Director King of Hearts (Trenton, NJ - 5/6/2013).”

4, ] am the Director of King Of Hearts (KOH), which I founded in 2000. ] am an EdD, MA,
LPC, LCADC. In 1987, I obtained a Bachelor of Arts degree in Counseling from the University
of Sioux Falls, located in Sioux Falls, South Dakota. In 1993, I gained a Master of Arts degree in
Counseling from Liberty University in Lynchburg, Virginia. In 2002, ] received a Doctor of
Education degree in Administration from Nova Southeastern University in Miami, Florida. In
addition, I met the requirements to become a Licensed Clinical Alcohol and Drug Counselor
(LCADC) in 1998. In 1999, I became a Licensed Professional Counselor (LPC) and a certified
Substance Awareness Coordinator (SAC). I secured a Master of Arts degree in Special Education

from New Jersey City University in 2003. I have been a professional in the mental health and
Case 1:20-cv-01630-JEB Document 30-9 Filed 07/14/20 Page 2 of 6

substance abuse fields for over 25 years. I also have experience as a Special Education Teacher
and Administrator of Schools.

5. King of Hearts Counseling Center’s mission is Holistic Health, addressing the emotional,
physical, mental, social and spiritual elements of living. With this focus, we counsel (mentor,
coach, teach) in various areas including Post Traumatic Stress Disorder, Depression, Anxiety,
Marital Difficulties, Sex/Love/Relationship Addiction, Substance Abuse, Grief, Anger
Management, Eating Disorders and Co-dependency, to name a few. We offer individual, couple,
family and group counseling either face to face, skype or via phone. Our team of experienced,
compassionate, licensed counselors are trained to help you with all of life’s challenges. Each
counselor has a minimum of a Master’s degree in Counseling with years of experience. The
director who oversees all therapists, has over 23 years experience in the mental health and
addiction fields. Our conveniently located center offers daytime and evening appointments
Monday through Saturday. Our fees are affordable and we accept most insurances. For the
uninsured, we offer discounted rates so that no consumer will be denied access to our team of
experts. So remember: Hope deferred makes the heart sick, but a longing fulfilled is a tree of life.
6. King of Hearts’ (KOH) mission is ‘Holy’stic Health, addressing the emotional, physical,
mental, social and SPIRITUAL elements of living. With this focus, we counsel (disciple, mentor,
coach, teach) in the following areas:

* co-dependency * child/adolescent behavioral problems * communication skills * assertiveness
training * problem solving + depression and related matter * substance abuse + depression/bi-polar
* tobacco addiction » drug and alcohol problems ° eating disorders * obsessive thoughts ¢
sex/love/relationship addiction + same sex attraction * wives of sex addicts * sexual purity for
men * marital concerns * extra-marital affairs * pornography ° parenting skills * parent of addict +
stress* anxietys fears* grief » hopelessness * anger / anger managment « lack of forgiveness *

difficulty making friends + loneliness * aggressive behavior + divorce recovery * gambling «
overspending * budgeting issues.
Case 1:20-cv-01630-JEB Document 30-9 Filed 07/14/20 Page 3 of 6

7. lat one time self-identified as a lesbian, but left that behind, and now self-identify as a
Christian.

8. Myself and other therapists engage in sexual orientation change efforts for people who want to
leave the gay lifestyle. The LGBTQ community calls the therapy “reparative therapy.” I have
three other clinician who work with me. We all engage in this type of therapy. Most importantly,
the kind of therapy we do is client centered. Whatever the client presents is the problem is the
type of therapy we engage in. If a client comes in with alcohol problems, we don’t browbeat
them and tell them to get sober. If a client comes to us with a bad marriage, we don’t browbeat
into believing that must have a good marriage. The client dictates the treatment in the therapy.
That is what ethical therapists do. Unless a client comes to me saying that they want to change
their same-sex attraction, I do not address the matter. I had a woman I was working with for
about eight months because J had been testifying against the Jerry Sandusky Victimization Act,
discovered that I am involved in conversion therapy. And my client’s question to me was, why
didn’t I tell her about it. My response was that because she did not present with distressed for her
sexuality and because she presented with distress for other traumatic related issues, I, thereby,
addressed what was prescnted to me as the problem.

9. It is laughable pathetic for anyone to suggest that we would ever think about engaging in
shock therapy or the sharing of pornography images to desenstize a client. Such practices are
unethical and whoever would do such a thing should be held accountable. To practice that kind
of thing as a licensed professional counselor, you lose your license. We take the rules of ethics

immensely seriously and hold our fiduciary duty owed to clients in the highest regard.
Case 1:20-cv-01630-JEB Document 30-9 Filed 07/14/20 Page 4 of 6

10. 1 ama former lesbian. At the tender age of 16, I was in a same-sex relationship. I had one
same-sex relationship. But even them I did not publically or privately self-identify as
homosexual. There are many people at that age who do not define themselves as gay. And these
people would benefit from counseling to get to the bottom of what was going on. | knew then
that I was not truly homosexual. I knew then that how my relationships progressed would
determine if I was truly homosexual or not.

11. At 19 I went to therapy, my therapist told me that I was born gay and that I was gay and that I
had to embrace it. My therapist never gave me a choice of an option. She presented as if
homosexuality was based on immutability. She did not disclose that homosexuality was more on
par with a religious ideology. From 19 to 24, I continued in same-sex relationships in many
respects because society and my therapist were more or less indoctrinating me with an ideology
that is not only based on unproven faith based assumptions but is sexually exploitative and false.
12. It was when I was 24 that one of my former girl friends, informed me that she was going to
get sexual orientation therapy to try and leave the gay lifestyle. That was the first time that I had
heard that people were not born gay and that change was possible. I too pursued that kind of
therapy. Reparative therapy is talk therapy; it is insight oriented. We try to get our clients to
understand why they are making decisions that they are making. It is psychodynamic in that we
go into the childhood and find out what kinds of trauma were evident.

13. There is no scientific evidence that supports the idea that a person is born gay. There is
evidence that homosexuality is merely an ideology and that people have an incredible ability to
lie to themselves. I have three homosexual brothers out of a family of seven that at one time had

four of us who self-identified as homosexual, one would think that I could make the case ofa
Case 1:20-cv-01630-JEB Document 30-9 Filed 07/14/20 Page 5 of 6

gay gene, it would be me. But the science says that people are not born gay, and I as a licensed
professional say that people are not born gay. In fact for anyone to suggest that homosexuality is
based on immutability is an act of incredible unethical intellectual dishonesty.

14. Ifa judge was to say that people are born gay, as a medical professional, I would find that to
be an act of judicial malpractice. Ifa politician were to say that people were born gay, I as
licensed professional and former lesbian would say that it was an act of political malpractice.

15. All of my brothers, including myself, were sexually abused, and were the victims of trauma.
We came from a very dysfunctional family, and I believe that our homosexuality came out of that
dysfunction as a way of coping. I have at least five friends who engaged in the homosexual
lifestyle who went through sexual orientation therapy, and they too are now living a heterosexual
lifestyle.

16. I do not believe that homosexuals should be discriminated against. But I do not think that any
branch of government should codify or even acknowledge the homosexual ideology because it is
predicated on unproven faith based assumptions that are implicitly religious. The codification of
gay rights ideology based on the fiction of immutability interferes with my ability to do my job
as health care provider. The legal codification of the homosexual identity narratives does more
than just close minds and end dcbate, it subjects licensed professionals like myself from speaking
the truth and upholding our fiduciary to provide the greatest forms of medical and reparative
treatment for our clients. More than that it hurts the integrity of our profession that plays a vital
role in maintaining the public’s health.

18. I have counseled individuals who self-identified as homosexual out of the lifestyle.
Case 1:20-cv-01630-JEB Document 30-9 Filed 07/14/20 Page 6 of 6

19. I want to others to know that they can they do not have to be in cultural captivity. I want
them to know that they can leave the lifestyle and identity narrative if they want to. Like a
Muslim can convert to Christianity, after they realize that works based righteousness religions
are by definition dehumanizing, I want to others to know that they can go from gay to straight. I
did. L have closed the door on same-sex attraction by coming under a different stream of
influence that is rife with a living hope, personalized truth, and immense freedom. Not only do I
not make apologizes for that. [ want others to know this living hope that accords with the truth
about who we are and the way things are.

20. As a citizen of the United States, I expect the legislatures and lawmakers to follow the
Constitution. Since homosexuality is more of a religion than it is an matter based on
imrautability, I expect that the homosexual ideology that once held be captive not be established
as plausible through the use of government, I demand and expect that I and other mental health
professionals have the right to exercise our first amendment rights to speak in step with our

training, knowledge, and professional experience.

| attest under the penalty of perjury that the above mentioned statements are true and accurate.

* adh, MA LPC LOAD

 

ir. Tara M. King:
Director of KOH
